                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

Fernando De Nova,                   )
                                    )            C/A No. 5:18-2461-MBS
                    Petitioner,     )
                                    )
       vs.                          )
                                    )                       ORDER
Hector Joyner, Warden,              )
                                    )
                    Respondent.     )
____________________________________)

       Petitioner Fernando De Nova is an inmate in custody of the Federal Bureau of Prisons (BOP)

who currently is incarcerated at FCI-Estill in Estill, South Carolina. Petitioner filed the within

petition for a writ of habeas corpus under 28 U.S.C. § 2241 on September 6, 2018. In accordance

with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this matter was referred to United States

Magistrate Judge Kaymani D. West for pretrial handling.

       On September 24, 2018, the Magistrate Judge issued an order informing Petitioner that the

case was not in proper form. The Magistrate Judge instructed Petitioner to pay the $5.00 filing fee

or complete and return a Form AO 240 (application to proceed without prepayment of fees and

affidavit) within twenty-one days. Petitioner did not respond to the Magistrate Judge’s order. On

October 23, 2018, after no action was taken by Petitioner, the court dismissed the case without

prejudice.

       On November 5, 2018, Petitioner paid his filing fee of $5.00. It appears that Petitioner

wishes to comply with the Magistrate Judge’s order and pursue his § 2241 petition. Accordingly,

the court vacates its October 23, 2018 order dismissing the case without prejudice. The case is
recommitted to the Magistrate Judge for additional pretrial handling.

       IT IS SO ORDERED.



                                             /s/ Margaret B. Seymour
                                             Senior United States District Judge


Columbia, South Carolina

November 19, 2018




                                                2
